DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,193,555 to Lin et al.
Regarding claim 1, Lin et al disclose a flexible printed circuit board (9) comprising: an insulating base film (14a/b); a first conductive pattern (13a) that is layered on the base film (14a) and that is coated with gold, nickel, or an anti-rust material (16); and a second conductive pattern (bottom surface) that is layered on the base film (14) and that is coated with tin or solder (15).
Regarding claim 2, Lin et al disclose the second conductive pattern includes lands for IC chip (99) mounting (see Fig. 1L).
Regarding claim 7, Lin et al disclose a method of manufacturing a flexible printed circuit board (9) comprising: forming a conductive pattern (13) on an insulating base film (14); coating a portion of the conductive pattern (16) with gold, nickel, or an anti-rust material; and after the coating, coating another portion of the conductive pattern (13) with tin or solder (15, see Col. 14, lines 21-64).
Regarding claim 8, Lin et al disclose coating with the gold or nickel (16) is performed by electroless plating, and wherein coating with the tin or solder (15) is performed by electroless plating (see Col.14, lines 44 and 57).
Regarding claim 9, Lin et al disclose the portion of the conductive pattern that is coated with tin or solder (15) includes lands for IC chip (99) mounting, and wherein the method further includes eutectic bonding terminals of an IC chip to the lands for IC chip mounting (see Col. 15, lines 7-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.
Lin et al disclose a plurality of terminals (15/16, see Col. 14, line 10); coating tin on the second conductive pattern (15) with addition non-tin layer on the tin layer (see Col. 14, lines 42-51) and thermal bonding the IC chip to flexible circuit board under pressure (see Col. 15, lines 10-15), except for the specific width and pitch of the terminals (3-4); an area covered by tin (claim 5) and its thickness (claim 6); and the pressure (claim 10).  It would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange/configure the width and pitch of the terminals; an amount of tin on the lead; and the pressure level as cited in claims (3-6 and 10), since it has been held that where the general conditions of the claimed are disclosed (i.e. the configuration and arrangement of terminals 15; tin layer and the applied pressure) in the prior art, discovering the optimum or workable range and/or optimum value of a result effective variable involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their teaching of general flexible circuit board having plurality of terminals having coated metal layers thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/November 6, 2021 		                                           Primary Examiner, Art Unit 3729